                 Case 5:18-cr-00506-BLF Document 69 Filed 01/02/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE GRIFFIN (CABN 282162)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5061
 7        Katherine.Griffin@usdoj.gov

 8

 9                                    UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             SAN JOSE DIVISION

12
     UNITED STATES OF AMERICA,                         )   NO. 5:18-CR-506-BLF-2
13                                                     )
            Plaintiff,                                 )   STIPULATION AND [PROPOSED] ORDER
14                                                     )   CONTINUING HEARING DATE AND
            v.                                         )   EXCLUDING TIME FROM JANUARY 7, 2020 TO
15                                                     )   JANUARY 14, 2020
     KRISTOPHER PURCELL, aka “K-Dawg,”                 )
16                                                     )
            Defendant.                                 )
17                                                     )

18

19          The defendant, KRISTOPHER PURCELL, represented by Kenneth Wine, and the Government,
20 represented by Assistant United States Attorney Katherine Griffin, hereby stipulate and agree as follows:

21          1.      The matter is currently set for a change of plea or status hearing before this Court on
22 January 7, 2020, at 9:00 AM.

23          2.      This is a complex case due to the nature of the prosecution, including the racketeering and
24 violence in aid of racketeering charges and the supporting evidence. This is supported by the Superseding

25 Indictment and other matters on the record in this case.

26          3.      The parties have reached a tentative agreement for disposition of the case, but request
27 additional days to finish conducting appropriate research of the consequences of such disposition in this

28 case.
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
                 Case 5:18-cr-00506-BLF Document 69 Filed 01/02/20 Page 2 of 3




 1          4.      Consequently, the parties jointly request a continuance until January 14, 2020, at 9:00 AM.

 2 The parties request that the Court set this case for a change of plea.

 3          5.      The parties agree that, in light of the above, it is appropriate to exclude time under the

 4 Speedy Trial Act, including for the effective preparation of counsel, and due to the complex nature of the

 5 prosecution, through and including the newly requested hearing date of January 14, 2020. The parties

 6 therefore jointly request that the Court enter the Proposed Order below continuing the hearing date and

 7 excluding time.

 8

 9 SO STIPULATED.
10

11                                                         DAVID L. ANDERSON
                                                           United States Attorney
12

13 Dated: January 2, 2020                                         /s
                                                           KATHERINE GRIFFIN
14                                                         Assistant United States Attorney
15

16
     Dated: January 2, 2020                                      /s
17                                                         KENNETH WINE
                                                           Counsel for KRISTOPHER PURCELL
18

19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
               Case 5:18-cr-00506-BLF Document 69 Filed 01/02/20 Page 3 of 3




 1                                            [PROPOSED] ORDER

 2

 3          Pursuant to stipulation, IT IS HEREBY ORDERED that the hearing currently scheduled on

 4 January 7, 2020, is continued to January 14, 2020, at 9:00 AM, for change of plea.

 5          Based upon the representation of counsel and for good cause shown, the Court finds that failing to

 6 exclude the time between January 7, 2020, and January 14, 2020, would unreasonably deny counsel the

 7 reasonable time necessary for effective preparation, taking into account the exercise of due diligence. See

 8 18 U.S.C. § 3161(h)(7)(B)(iv). This is also a complex case due to the nature of the prosecution. See 18

 9 U.S.C. § 3161(h)(7)(B)(ii). The Court further finds that the ends of justice are served by excluding the
10 time between January 7, 2020, and January 14, 2020, from computation under the Speedy Trial Act and

11 such exclusion outweighs the best interests of the public and the defendant in a speedy trial.

12          Therefore, IT IS HEREBY ORDERED that the time from January 7, 2020, through and including

13 January 14, 2020, shall be excluded from computation under the Speedy Trial Act. 18 U.S.C. §§

14 3161(h)(7)(A), (B)(ii), and (B)(iv).

15

16

17 DATED: ___________________                                      __________________________
                                                                   HON. BETH LABSON FREEMAN
18                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
     STIP. AND [PROPOSED] ORDER CONTINUING HEARING AND EXLUDING TIME
     Case No. 5:18-CR-506-BLF-2
